Douglas, J.,
concurring in part and dissenting in part. I concur with the majority that the Fostoria City Hospital is a public institution and, therefore, its public records must be disclosed pursuant to R.C. 149.43. I respectfully dissent from the part of the judgment of the majority which denies attorney fees to relator. I do so based on my dissents in State, ex rel. Cincinnati Post, v. Schweikert (1988), 39 Ohio St. 3d 603, 527 N.E. 2d 1230, and State, ex rel. Fox, v. Cuyahoga Cty. Hosp. System (1988), 39 Ohio St. 3d 108, 529 N.E. 2d 443.
Sweeney, J., concurs in the foregoing opinion.